          Case 1:19-cv-10746-RWZ Document 35 Filed 07/22/20 Page 1 of 6



                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS


                             CIVIL ACTION NO. 19-CV-10746-RWZ


                                      GREGORY WORKMAN

                                                    v.

                                     OUTFRONT MEDIA, LLC


                                   MEMORANDUM & ORDER

                                            July 22, 2020

ZOBEL, S.D.J.

         Plaintiff Gregory Workman’s second amended complaint against his former

employer, Outfront Media, LLC (“Outfront”), alleges in counts IV through VIII disability

discrimination, age discrimination, and retaliation in violation of the Massachusetts Fair

Employment Practices Act, Mass. Gen. Laws ch. 151B, as well as retaliation and

interference with protected rights in violation of the Family Medical Leave Act (“FMLA”),

29 U.S.C. § 2615. Defendant has moved for summary judgment on those counts.1

    I.      Facts 2

         Outfront Media sells outdoor advertising. In September 2015, at age 39, plaintiff

joined the firm as an Account Executive. His responsibilities were to generate sales and

manage existing client relationships. In 2016, his first full year in defendant’s employ,



1 Counts I through III allege violations of the Massachusetts Equal Pay Act, Mass. Gen. Laws ch. 149 §

148, which are not included in defendant’s motion.
2 These undisputed facts are derived from defendant’s statement of material facts and plaintiff’s response

thereto. Dockets 27, 29.

                                                    1
          Case 1:19-cv-10746-RWZ Document 35 Filed 07/22/20 Page 2 of 6



Mr. Workman exceeded his $252,600 sales quota by generating $431,981 in revenue.

The company’s other salesperson, however, surpassed a goal of nearly $1.5 million.

         Outfront then won a big contract to sell advertisements on Massachusetts Bay

Transportation Authority (“MBTA”) property. As a result, it absorbed a number of new

salespeople who had previously serviced that account. Several of the new employees

were women in their twenties.

         In 2017, plaintiff’s sales quota increased to almost $2 million. This was less than

the average target for the office and four other salespeople’s numbers were higher.

Nevertheless, plaintiff failed to meet that goal and finished the year with either $1.3

million or $1.6 million in sales (this number is disputed). His third and fourth quarter

sales in 2017 were also short of his assigned share.

         In 2018, plaintiff’s annual quota was reduced to just under $1.5 million. But he

was hospitalized for a month in January for diverticulitis, for which he was granted a

leave of absence. Nonetheless, in April, he was placed on a performance improvement

plan (“PIP”), which required him to meet at least 50% of his 2018 annual sales target by

the end of June. Outfront asserts its practice was to place on a PIP employees who

missed three quarters’ targets in a row. Plaintiff, however, sent an email in June 2018

asserting that the PIP was motivated by his age. At the end of June, he was at only

25.2% of his annual quota, and he was fired.

   II.      Standard of Review

         “The court shall grant summary judgment if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a


                                               2
           Case 1:19-cv-10746-RWZ Document 35 Filed 07/22/20 Page 3 of 6



matter of law.” Fed. R. Civ. P. 56(a). “An issue is ‘genuine’ for purposes of summary

judgment if ‘the evidence is such that a reasonable jury could return a verdict for the

nonmoving party,’ and a ‘material fact’ is one which ‘might affect the outcome of the suit

under the governing law.’” Poulis-Minott v. Smith, 388 F.3d 354, 363 (1st Cir. 2004)

(quoting Hayes v. Douglas Dynamics, Inc., 8 F.3d 88, 90 (1st Cir. 1993)). The court

reviews the record in the light most favorable to the nonmoving party. Podiatrist Ass'n,

Inc. v. La Cruz Azul De P.R., Inc., 332 F.3d 6, 13 (1st Cir. 2003).

          In employment discrimination cases, “where elusive concepts such as motive or

intent are at issue, summary judgment is not a favored tool.” Luciano v. Coca–Cola

Enters., Inc., 307 F.Supp.2d 308, 317 (D.Mass. 2004).

   III.      Analysis

          a. Disability Discrimination (Count IV)
          Under chapter 151B, a plaintiff’s prima facie case for disability discrimination

must show that he (1) had a qualified disability, (2) was capable of performing the

essential functions of his job with reasonable accommodation, and (3) requested such

an accommodation; and that (4) the employer rejected the request and (5) the rejection

resulted in some harm. Alba v. Raytheon Co., 809 N.E.2d 516, 522 n.9 (Mass. 2004).

          Plaintiff claims he requested a reasonable accommodation when he asked that

his 2018 quota be adjusted because of his medical leave. Outfront denies that he made

any such request. Defendant also argues it sufficiently accommodated Mr. Workman’s

disability by having another employee “cover” his accounts while he was away. Based

on this information, a reasonable factfinder could find that an appropriate

accommodation was not made.

                                                3
         Case 1:19-cv-10746-RWZ Document 35 Filed 07/22/20 Page 4 of 6



       Defendant argues that any reasonable adjustment would nevertheless have been

futile because Mr. Workman was so far from meeting his targets. Because the

reasonableness of the adjustment amount is a disputed issue of fact, summary

judgment is denied.

       b. Age Discrimination (Count V)
       The prima facie case for a chapter 151B age discrimination claim is: 1) plaintiff is

a member of a protected class; 2) he performed his job at an acceptable level; 3) he

was terminated; and 4) the employer sought to fill his position by hiring another

individual with similar qualifications to plaintiff’s. Sullivan v. Liberty Mut. Ins. Co., 825

N.E.2d 522, 531 (Mass. 2005). In this case, Mr. Workman simply cannot show that he

performed his job at an acceptable level. The only year in which he met his sales quota

was 2016, his first full year, and it was dramatically lower than that of the other

salesperson at the firm. As to this count, the motion is, therefore, allowed.

       c. The Retaliation Claims (Counts VI and VII)
       The prima facie case for both Massachusetts and FMLA retaliation claims

requires the plaintiff to show a causal connection between the adverse employment

action (firing plaintiff) and a protected activity (Mr. Workman’s email raising concerns

about age discrimination or his FMLA leave). McArdle v. Town of Dracut/Dracut Pub.

Sch., 732 F.3d 29, 35 (1st Cir. 2013) (FMLA); Mole v. Univ. of Massachusetts, 814

N.E.2d 329, 339 (Mass. 2004) (chapter 151B). Temporal proximity of an employee's

protected activity to an employer's adverse action can be sufficient circumstantial

evidence of causation to survive summary judgment. Mesnick v. Gen. Elec. Co., 950

F.2d 816, 828 (1st Cir. 1991). Here, the employer imposed the PIP that lead to

plaintiff’s firing a little under three months after he returned from FMLA leave. And Mr.
                                               4
         Case 1:19-cv-10746-RWZ Document 35 Filed 07/22/20 Page 5 of 6



Workman sent the email in the same month he was fired. This is close enough in time

that a factfinder could find a causal connection.

       After plaintiff’s prima facie showing, defendant must present evidence of non-

discriminatory reasons for plaintiff’s firing, and plaintiff must then prove those reasons

are pretextual. McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802–804 (1973). It

may well be that plaintiff cannot prove this last point, but once the prima facie case has

been established, courts must be “particularly cautious” about granting summary

judgment. Hodgens v. Gen. Dynamics Corp., 144 F.3d 151, 167 (1st Cir. 1998). Here,

the plaintiff rests on more than mere “conclusory allegations, improbable inferences,

and unsupported speculation.” Id. (quoting Smith v. Stratus Computer, Inc., 40 F.3d 11,

12 (1st Cir.1994)). Summary judgment is therefore denied as to these counts.

       d. FMLA Interference (Count VIII)
       There has been some confusion whether retaliation can be characterized as

interference under the FMLA. See Colburn v. Parker Hannifin/Nichols Portland Div.,

429 F.3d 325, 331 (1st Cir. 2005) (“courts have disagreed about whether ‘interference’

refers to a category of claims separate and distinct from those involving retaliation, or

whether it describes a group of unlawful actions, of which retaliation is a part.”).

“[W]hether a claim is characterized as ‘interference’ or not, its elements actually differ

depending on whether the plaintiff is, at bottom, claiming that the employer denied his . .

. substantive rights under the FMLA or that the employer retaliated against him . . . for

having exercised or attempted to exercise those rights. Id. at 331–32. Plaintiff’s theory

of this claim is that his medical leave was a negative factor considered against him in

the termination decision. The First Circuit has plainly stated such a “negative factor

case” cannot be characterized as interference and is only a retaliation claim. Mellen v.

                                              5
          Case 1:19-cv-10746-RWZ Document 35 Filed 07/22/20 Page 6 of 6



Trustees of Bos. Univ., 504 F.3d 21, 27 (1st Cir. 2007). The motion for summary

judgment as to this count is allowed.

   IV.      Conclusion

         The motion for summary judgment (Docket # 25) is DENIED with respect to

Counts IV, VI, and VII and ALLOWED with respect to Counts V and VIII.



____July 22, 2020_____                              __/s/ Rya W. Zobel
          DATE                                          RYA W. ZOBEL
                                               UNITED STATES DISTRICT JUDGE




                                           6
